DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 recite a gas “chilled” to 5-100C. It is not clear how chilling would result in a temperature of 100C. It is not clear if a chilling step is actually required, or not.
Claim 4 recites the limitation "the gas".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the gas including “nitrogen”. However, this appears to contradict parent claim 1 which excluded nitrogen. It is not clear if nitrogen is permitted or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9, 11-12, 14-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adiga et al [US 2007/0193753A1] in view of Murano et al [US 2016/0120200A1].
Adiga et al teach a method for fire suppression with fine water mist (title) by providing a deep fryer holding an amount of cooking oil (Figure 1), providing a forced cooling device in the form of a blower and mist generator (Figure 1, #6; Figure 4, #26, 28, 18), forcibly cooling the oil surface during frying by blowing a fine water mist and ambient air to extinguish flames or to preemptively control the surface temperature and prevent a possible fire (Figure 1, #6; paragraph 0007-0008, 0012-0013), reducing the temperature of the oil surface by greater than 5°C (Figure 8, Oil Temperature Thermocouple & Hot OIl Cooling by Ultra fine Mist), and the oil having a temperature above 300°C (Figure 8, Oil Temperature Thermocouple). 
Adiga et al do not explicitly recite silicone in the cooking oil (claim 1, 9), a gas temperature of 5-100C (claim 1, 9), and at least 0.1 ppm silicone oil (claim 6, 11, 18). 
Murano et al teach a method for frying foods by use of oil (paragraph 0023) with 1-5 ppm silicone (paragraph 0026).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed silicone content and gas temperature into the method of Adiga et al, in view of Murano et al, since both are directed to methods of frying foods, since Adiga et al already included cooking oil but simply did not mention any specific types, since fryers commonly used oil with 1-5 ppm silicone (paragraph 0026) as shown by Murano et al, since Murano et al teach that 1-5 ppm silicone suppresses foaming while still permitting water evaporation (paragraph 0026), as well as the oil providing reduced fat/oil absorption to the food (paragraph 0007); since Adiga et al already disclosed the gas being a mixture of ambient air and fine water mist (paragraph 0008), since ambient air conventionally was commonly accepted to possess a temperature of about 20°C, since a gas temperature of 5-100C would provide faster cooling of the oil as compared to a higher temperature and since a lower temperature would likely cause freezing of the mist of Adiga et al, and since the claimed silicone oil would have ensured a properly cooked food product which was safe to eat and flavorful for the consumer of Adiga et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adiga et al, in view of Murano et al, as applied above, and further in view of Kocher [Pat. No. 4,974,422].
Adiga et al and Murano et al teach the above mentioned concepts. Adiga et al do not explicitly recite evaporation of the fine water mist upon contact with the oil (claim 4). Kocher teach a method for forced cooling of a condensing coil (Figure 1, #14) by use of a blower and fogging nozzle to create a fine water mist (Figure 1, #30, 54, 52), and the mist contacting the hot condenser coil and providing improved evaporative cooling (column 2, lines 35-66). It would have been obvious to one of ordinary skill in the art to incorporate the claimed evaporative cooling into the invention of Adiga et al, in view of Kocher, since both are directed to methods of cooling, since Adiga et al already included forcibly cooling the oil surface during frying by blowing a fine water mist and ambient air to extinguish flames or to preemptively control the surface temperature and prevent a possible fire (Figure 1, #6; paragraph 0007-0008, 0012-0013) but simply did not mention evaporation, since forced cooling methods commonly included evaporative cooling by contacting a hot surface with a fine mist (column 2, lines 35-66) as shown by Kocher, and since the presence of evaporative cooling would have enabled improved cooling performance and thus faster control of oil temperature in the method of Adiga et al.
Claims 8, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adiga et al, in view of Murano et al, as applied above, and further in view of Beardsley et al [Pat. No. 5,454,296].
Adiga et al and Murano et al teach the above mentioned concepts. Adiga et al do not explicitly recite a speed of at least 0.3 m/s (claim 8, 13, 19). Beardsley et al teach a method for frying food by providing an oil bath in a fryer (Figure 2, #40), providing forced air cooling by inducing a flow of ambient air with a speed of at least 100 ft/min or 0.508 m/s across the oil surface during frying (column 3, lines 54-64), the ambient air naturally possessing a temperature of less than 100C which would naturally provide cooling of the oil surface due to the oil possessing a much higher temperature of 375-390F or 190-198C (column 6, line 3), a forced air cooling device in the form of a blower or fan providing the motive force for the air flow (Figure 4, #70), and the cool ambient air naturally being heated by the oil bath and having at least some water evaporated during this exchange.
It is also noted that applicant’s specification disclosed that means for evacuating the gas would also qualify as forced cooling (paragraph 0022, 0024).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed gas speed into the invention of Adiga et al, in view of Beardsley et al, since both are directed to methods of frying foods, since Adiga et al already included forced cooling with a fine water mist but simply did not mention a gas speed, since frying systems commonly included forced air cooling by inducing a flow of ambient air with a speed of at least 100 ft/min or 0.508 m/s across the oil surface during frying (column 3, lines 54-64), and since the claimed gas speed would have been used during the course of normal experimentation and optimization procedures based upon factors such as the amount of mist, the desired degree of cooling, and/or the gas temperature.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792